Notice of Allowability
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2021 has been entered.

Allowable Subject Matter
Claims 1-12 and 14-15 are allowed.

The following is the Examiner’s statement on the reasons for allowance:

Regarding Claim 1, Lee (Figs. 1-2, 4A, 8), US 2018/0012530, teaches a display device comprising:
-a pixel unit (240) displaying a first image in a first mode (e.g., Second image data DATA2, which is corrected from DATA1, is output to the display panel after a shift route of the image has been determined.  This is considered a “first mode”; par. 0057); and displaying a second image in a second mode (e.g., First image data DATA1, in an uncorrected state, is output to display panel 240 in an unshifted image mode; par. 0052.  This is considered a “second mode”);
-a driver unit (230) electrically connected to the pixel unit (240), providing data signals corresponding to the first image to the pixel unit in response to a first mode start signal (e.g., When image corrector 130 receives shift range info SI with command to shift the current image, a shift route is determined.  Signal SI with shift information is considered a “first mode start signal”; par. 0057), generating first position data including position information of the first image in response to a first mode end signal (e.g., Shift range information with command not to shift the current image is considered a “first mode end signal”; par. 0058.  In order for the device to recognize whether to shift the image or not, the current position information of the current image must necessarily be obtained.  This position information is considered “first position data”), and enabling the pixel unit to shift the first image in the first mode based on information related to cumulative usage amounts of areas of the pixel unit (e.g., In the “first mode,” current image is shifted; par. 0057.  The shift amount is determined in accordance with the amount of deterioration of the at least some of the pixels.  These pixels are together considered an “area”; par. 0051-0052); 
-data lines (DS electrically connected to the pixel unit (240); and
-scan lines (SS) electrically connected to the pixel unit (240), wherein the driver unit comprises: 
-an image shifter (130) shifting first image data corresponding to the first image according to a predetermined shift scenario in the first mode (e.g., Image corrector 130 shifts the image based on shift range information SI, which is considered a “predetermined shift scenario”; par. 0056);
(230) converting the first image data to the data signals and providing the data signals to the pixel unit through the data lines (e.g., Data driver 230 provides data signals DS to display panel 240); and
-a scan driver (220) providing scan signals to the pixel unit through the scan lines (e.g., Scan driver 220 provides scan signals SS to pixels).

Park, US 2018/0088892, teaches a memory electrically connected to the driver unit and storing the first position data (e.g., AOD information stored in register or memory; par. 0068).

However, neither Lee, Park, nor the remaining prior art, either alone or in combination, teaches wherein the image shifter comprises:
a shift counter counting a number of occurrences that values of a position defining pixel coordinate set. which define positions of the first image, match each of reference
coordinate sets, wherein the memory stores the number of occurrences.

Claims 2-10 and 14-15 are allowed because they depend on claim 1. 

Regarding Claim 11, the reasons for allowance were stated in the previous Office Action and will not be repeated here.

Claim 12 is allowed because it depends on claim 11. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722.  The examiner can normally be reached on Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.